SUMMARY ORDER

UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the district court be AFFIRMED.
Plaintiff-Appellant Donald Williams appeals from an order entered in the United States District Court for the Eastern District of New York (Mishler, J.) dismissing his pendent New York state law claims for failure to serve a notice of claim on Defendants Appellees as required by New York law. See N.Y. Gen. Mun. §§ 50-e, 50-i. Williams argues on appeal that his first summons and complaint should be construed as satisfying the notice of claim requirement. This argument is foreclosed by binding state court precedent. See Davidson v. Bronx Mun. Hosp., 64 N.Y.2d 59, 484 N.Y.S.2d 533, 473 N.E.2d 761 (1984).
For the reasons set forth above, the order of the district court is hereby AFFIRMED.